Dec 09 2014, 8:46 am



FOR PUBLICATION

ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

CRAIG A. DECHERT                              GREGORY F. ZOELLER
Howard County Deputy Public Defender          Attorney General of Indiana
Kokomo, Indiana
                                              LARRY D. ALLEN
                                              Deputy Attorney General
                                              Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

KOLYANN WILLIAMS,                             )
                                              )
      Appellant/Defendant,                    )
                                              )
             vs.                              )       No. 34A02-1406-CR-418
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee/Plaintiff.                     )


                   APPEAL FROM THE HOWARD SUPERIOR COURT
                       The Honorable William C. Menges, Jr., Judge
                            Cause No. 34D01-1402-CM-101


                                   December 9, 2014

                             OPINION - FOR PUBLICATION

BRADFORD, Judge
                                    CASE SUMMARY

       Appellant/Defendant Kolyann Williams was pulled over by Kokomo Police

Officer Jeff Packard when Officer Packard noticed that one of the tail lamps on

Williams’s vehicle had a hole and was emitting white light. As Packard approached the

vehicle, he detected the odor of marijuana. After a police canine alerted to the presence

of drugs in Williams’s vehicle, Officer Packard retrieved a bag containing marijuana

from Williams’s person. Appellee/Plaintiff the State of Indiana (“the State”) charged

Williams with Class A misdemeanor marijuana possession, and the trial court found him

guilty as charged, sentenced him to 365 days of incarceration, and suspended 363 days to

probation. Williams contends that the trial court erred in denying his motion to suppress

because Officer Packard’s stop was illegal. Because we conclude that Officer Packard

did not have reasonable suspicion to believe that Williams had committed an infraction,

we reverse the judgment of the trial court.

                       FACTS AND PROCEDURAL HISTORY

       While patrolling during the midnight shift of February 15, 2014, Officer Packard

noticed a 1988 black Oldsmobile Cutlass in front of him and “observed that the passenger

side taillight had a large hole in it that was allowing a significant amount of while light to

emit out of it while it was in forward motion.” Tr. p. 6. According to Officer Packard,

the hole was the size of approximately forty to fifty percent of the entire tail lamp with a

“miniscule” amount of red light emitting from around the outer rim. Officer Packard

observed Williams’s vehicle from approximately 300 to 700 feet away, and described the

“unfiltered” white light as “overwhelming” the “filtered red light whose source was the

                                              2
same bulb.” Tr. pp. 11-12. Officer Packard believed that any white light emitting from

the rear of a vehicle in forward motion was a traffic infraction.

       Officer Packard initiated a traffic stop and detected the faint odor of marijuana

coming from inside. Officer Packard called for backup, and another officer brought a

canine, which canine indicated the presence of drugs in Williams’s vehicle. Williams

admitted that he had a “smoke bag” in his pocket, and Officer Packard found a plastic

baggie of marijuana on Williams’s person. Tr. p. 26.

       On February 18, 2014, the State charged Williams with Class A misdemeanor

marijuana possession. On May 22, 2014, Williams’s bench trial began. During Officer

Packard’s testimony, the trial court held a hearing on Williams’s motion to suppress

evidence. The trial court denied Williams’s motion to suppress, ruling that because the

light Officer Packard saw was “primarily white, not red[,] it would appear from his

perspective that the vehicle did not comply with [Indiana Code section] 9-19-6-4.” Tr. p.

25. Trial resumed, and after its conclusion, the trial court found Williams guilty as

charged. The trial court sentenced Williams to 365 days of incarceration, with 363

suspended to probation.

                            DISCUSSION AND DECISION

       Although Williams frames the issue as a challenge to the denial of his motion to

suppress evidence, he actually appeals from the allegedly erroneous admission of

evidence at trial. Curley v. State, 777 N.E.2d 58, 60 (Ind. Ct. App. 2002). We will only

reverse a trial court’s decision on the admissibility of evidence upon a showing of an

abuse of that discretion. Id. An abuse of discretion may occur if the trial court’s decision

                                              3
is clearly against the logic and effect of the facts and circumstances before the court, or if

the court has misinterpreted the law. Id. The Court of Appeals may affirm the trial

court’s ruling if it is sustainable on any legal basis in the record, even though it was not

the reason enunciated by the trial court. Moore v. State, 839 N.E.2d 178, 182 (Ind. Ct.

App. 2005). We do not reweigh the evidence and consider the evidence most favorable

to the trial court’s ruling. Hirsey v. State, 852 N.E.2d 1008, 1012 (Ind. Ct. App. 2006).

       Williams argues that all evidence collected as a result of Officer Packard’s traffic

stop must be suppressed because the stop was illegal. The State argues that Officer

Packard had reasonable suspicion to stop Williams for violation of an infraction.

              “‘It is well-settled that a police officer may briefly detain a person
       whom the officer believes has committed an infraction or an ordinance
       violation.’” Datzek v. State, 838 N.E.2d 1149, 1154 (Ind. Ct. App. 2005),
       trans. denied (quoting Peete v. State, 678 N.E.2d 415, 419 (Ind. Ct. App.
       1997), trans. denied). The determination of reasonable suspicion and
       probable cause requires de novo review on appeal. See Myers v. State, 839
       N.E.2d 1146, 1150 (Ind. 2005).
       ….
       The general rule of statutory construction is that
              [p]enal statutes should be construed strictly against the State
              and ambiguities should be resolved in favor of the accused.
              At the same time, however, statutes should not be narrowed
              so much as to exclude cases they would fairly cover. Also, we
              assume that the language in a statute was used intentionally
              and that every word should be given effect and meaning. We
              seek to give a statute practical application by construing it in
              a way favoring public convenience and avoiding absurdity,
              hardship, and injustice. And statutes concerning the same
              subject matter must be read together to harmonize and give
              effect to each.
       Merritt v. State, 829 N.E.2d 472, 475 (Ind. 2005).

Goens v. State, 943 N.E.2d 829, 832 (Ind. Ct. App. 2011).

       Indiana Code section 9-19-6-4 provides, in part, that “a motor vehicle … that is

                                              4
registered in Indiana and manufactured or assembled after January 1, 1956, must be

equipped with at least two (2) tail lamps mounted on the rear that, when lighted, … emit[]

a red light plainly visible from a distance of five hundred (500) feet to the rear.”1

Violation of Indiana Code section 9-19-6-4 is a Class C infraction. Ind. Code § 9-19-6-

24(b). As we noted in Kroft v. State, 992 N.E.2d 818, 821 (Ind. Ct. App. 2013), “[t]here

is no requirement about ‘only’ red light being visible from a distance of 500 feet.” The

question, then, is whether the evidence establishes that Williams’s vehicle did not have at

least two tail lamps mounted on the rear that emitted red light plainly visible from 500

feet to the rear.

        Our review of the record lead us to conclude that the evidence does not establish a

violation of Indiana Code section 9-19-6-4. While Officer Packard did testify that the

white light emanating from the tail lamp was “significant” and overwhelmed the red, Tr.

p. 6, he never testified that the red light was not plainly visible. The plain language of

section 9-19-6-4 does not only not prohibit colors of light other than red, is does not even

prohibit those other colors from being the predominant color. So long as some red light

is plainly visible at a distance of 500 feet from at least two tail lamps, there is no

violation of section 9-16-6-4. In any event, the record does not establish that Officer

Packard ever observed Williams’s vehicle from the required 500 foot distance, as his

testimony was only that observed the vehicle from a distance of anywhere from 300 to

700 feet. As Officer Packard admitted, “I don’t know the exact distance.” Tr. p. 11.


        1
           Three portions of Indiana Code section 9-16-6-4 are separated by ellipses in this quotation. The
first two portions appear sequentially in subsection (b) of while the third section appears in subsection (a).
                                                      5
        The State argues that even if the condition of Williams’s tail lamps did not amount

to an infraction, Officer Packard still, in good faith, had reasonable suspicion to believe

that it did. “Although a law enforcement officer’s good faith belief that a person has

committed a violation will justify a traffic stop…, an officer’s mistaken belief about what

constitutes a violation does not amount to good faith.” Ransom v. State, 741 N.E.2d 419,

422 (Ind. Ct. App. 2000). Officer Packard testified that he believed it to be an infraction

that the white light emanating from the tail lamp overwhelmed the red. As discussed

above, pursuant to Indiana Code section 9-16-6-4 as written, this, quite simply, is not an

infraction. Consequently, Officer Packard held a mistaken belief, rather than good-faith

reasonable suspicion, that an infraction had occurred.

        The State relies on the Indiana Supreme Court’s decision in Sanders v. State, 989

N.E.2d 332 (Ind. 2013). At issue in that case was the Indiana Window Tint Statute,

which

        prohibits operation of a motor vehicle that has windows tinted in such a
        way that “the occupants of the vehicle cannot be easily identified or
        recognized through [those] window[s] from outside the vehicle.” Ind. Code
        § 9-19-19-4(c). It is an affirmative defense if the solar reflectance of
        visible light is not more than 25% and the light transmittance is at least
        30%. Id.

Sanders, 989 N.E.2d at 335. A police officer pulled over the defendant based on his

perception that the tint of the vehicle in question was sufficiently dark that he could not

clearly recognize or identify the occupant, although it was later determined that the

windows had a light transmittance of 38%, within the legal range. Id. While the Sanders

court recognized that the defendant was relieved of any liability under the Window Tint


                                             6
Statute by the light transmittance of the window, “it [did] not serve to vitiate the legality

of the traffic stop.” Id. The fact that the officer could not recognize the occupants of the

vehicle, coupled with the fact that the actual tint closely bordered the statutory limit, led

the Court to conclude that the officer had reasonable suspicion that an infraction had

occurred. Id.

        Sanders, however, is distinguishable.             In Sanders, the officer’s observations

established a prima facie case that the infraction occurred, i.e., he could not clearly

recognize or identify the occupants of the vehicle. The fact that the defendant was later

able to establish an affirmative defense had no retroactive effect on the existence of

reasonable suspicion. In contrast and as discussed, Officer Packard’s observations did

not make out a prima facie case that an infraction occurred, regardless of his mistaken

belief that they did. Moreover, the actual amount of red light in this case did not closely

border any applicable legal limit. Pursuant to Indiana Code section 9-19-6-4, at least

when it comes to the presence of red light, there is no limit to closely border—either the

red light is plainly visible or it is not, and Officer Packard never testified that it was not.2

The State’s reliance on Sanders is unavailing. Because we conclude that all of the

evidence supporting Williams’s conviction was gathered as a result of an illegal stop, we

reverse Williams’s conviction for Class A misdemeanor marijuana possession with no

possibility for retrial.

        2
           This is not to say that an officer could never have a good-faith, but incorrect, belief that an
infraction had occurred under Indiana Code section 9-19-6-4. Let us suppose that an officer testifies that
he could not plainly see red light emanating from a tail lamp at a distance of what he believed to be 500
feet. The distance, however, was actually only 490 feet. Although under these facts there has been no
infraction, there might well be a good-faith belief that one occurred, as 490 feet “closely borders” the
statutory distance of 500 feet.
                                                    7
      We reverse the judgment of the trial court.

NAJAM, J., and MATHIAS, J., concur.




                                           8